IN THE SUPREME COURT OF THE STATE OF DELAWARE

LEONTAY T. SMITH,                      §
                                       §      No. 80, 2016
      Petitioner Below,                §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      C.A. No. S16M-01-009
REBECCA McBRIDE, Central               §
Offender Records, STACEY               §
HOLLIS, Classification Officer,        §
                                       §
      Respondents Below,               §
      Appellees.                       §

                          Submitted: May 23, 2016
                          Decided:   August 4, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                      ORDER

      This 4th day of August 2016, having considered the opening brief filed by

the petitioner/appellant, Leontay T. Smith, the motion to affirm filed by the

respondents/appellees, employees of the Delaware Department of Correction, and

the Superior Court record, it appears to the Court that:

      (1)    In 2013, Leontay Smith pled guilty to a number of offenses, including

four counts of Burglary in the Second Degree. For the burglary convictions, Smith

was sentenced to a total of thirty-two years at Level V incarceration—an eight-year

term for each conviction—suspended after a total of eleven years and successful

completion of the Level V Key Program, for one year at the Level IV Residential
Substance Abuse Treatment (“RSAT”) Program.1 Upon successful completion of

the RSAT Program, Smith will begin serving probation.

       (2)     On January 8, 2016, Smith filed a petition seeking the issuance of a

writ of mandamus to the Department of Correction (“DOC”). Smith complained

that there was a discrepancy between the Superior Court’s sentencing order and the

DOC’s “Offender Status Sheet.”2 In the sentencing order, the Superior Court

associated the Key Program with the term imposed for the second burglary

conviction, but on the status sheet, the DOC rearranged the order of the terms to

reflect that Smith will not be placed in the Key Program until he nears the end of

his Level V incarceration. Smith contends that he is entitled to serve the terms of

incarceration in the order in which they appear in the sentencing order and thus is

entitled to be placed in the Key Program after his third year of incarceration.

       (3)     By order dated February 3, 2016, the Superior Court dismissed the

mandamus petition as factually and legally frivolous.3 When concluding that the

DOC is “running the sentences correctly,” the court explained that Smith will not

be placed in the Key Program until he has approximately thirty months remaining



1
  For the other counts, the Superior Court imposed terms of Level V incarceration suspended
immediately for probation.
2
  An Offender Status Sheet catalogs “[a]n offender’s legal status while incarcerated including but
not limited to, committed charges, length of stay, application of good time if applicable, release
date and conditions.” See Dep’t of Corr., Policy Manual, Policy Number 3.13, available at
http://doc.delaware.gov/downloads/policies/policy_3-13.pdf.
3
  Smith v. McBride, 2016 WL 613839 (Del. Super. Feb. 3, 2016).
                                                2
on his Level V time.4 Smith claims on appeal that the dismissal of his mandamus

petition in effect allows the DOC to change the sentence imposed by the Superior

Court and usurp the court’s authority.

       (4)    When the Superior Court imposes a sentence consisting of Level V

time with decreasing levels of supervision, each component of the sentence is

integral to the court’s overall sentencing plan.5 Whenever possible, effect should

be given to the court’s intent.6 Here, the Superior Court ordered, and the Offender

Status Sheet reflects, that Smith is required to serve eleven years at Level V and

successfully complete the Level V Key Program. Upon successful completion of

the Key Program, Smith is to be transferred to the Level IV RSAT Program and,

upon successful completion of the RSAT Program, he is to be transferred to

probation. The Offender Status Sheet accurately reflects the sentence imposed by

the Superior Court.

       (5)    The Superior Court may issue a writ of mandamus to the DOC to

compel the performance of a duty if the petitioner can show (i) a clear right to the

performance of a duty; (ii) an arbitrary refusal to perform the duty, and (iii) that no

other adequate remedy is available.7 In this case, for the reasons stated by the


4
  Id., at *2.
5
  Jay T. Smith v. State, 2007 WL 1599988 (Del. June 5, 2007) (citing Defoe v. State, 750 A.2d
1200, 1202 (Del. 2000); Faircloth v. State, 522 A.2d 1267, 1273 (Del. 1987)).
6
  Id.
7
  Clough v. State, 686 A.2d 158, 159 (Del. 1996).
                                             3
Superior Court in its order dated February 3, 2016, Smith did not show that he is

entitled to the relief requested in his mandamus petition.8 The Court concludes that

the petition was properly dismissed.

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                               Justice




8
    Supra note 3.
                                         4